DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 6/8/21.  As directed by the amendment: claims 1 and 37-38 have been amended, claims 2-7 have been canceled, and no new claims have been added.  Thus, claims 1 and 8-47 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites “or pressure detector” suggested to be changed to --or said pressure detector-- in order to refer back to the pressure detector recited in claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-16, 19, 22-25, 28, 30, 36-37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac (2010/0258122) in view of Guyuron et al. (2013/0019872), Waters et al. (2006/0249161), Rutter (2005/0133038), Banner et al. (2004/0003814), Enk (2010/0229863) and Boussignac (6,363,935).
Regarding claim 1, in fig. 4 Boussignac discloses an apparatus for nasally delivering a supraglottic jet ventilation, the apparatus comprising: a) an elongated flexible tube (4, [0028]) having: i) an annular cylindrical wall (wall of 4, see fig. 2) defining at least one tube lumen 5 extending substantially the entire length thereof, said cylindrical wall having external and internal surfaces and having proximal (near 6) and distal ends (near 7), ii) a first catheter lumen (upper channel 8, in the embodiment in which there is only one auxiliary channel 8, see abstract and claim 1 “at least one auxiliary channel”) extending lengthwise within said cylindrical wall between said external surface and said internal surface and along a dorsal region thereof, said first lumen having a first opening (at 11) through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening 18 through the internal surface of said cylindrical wall adjacent the distal end thereof, iii) a second catheter lumen 22 extending lengthwise within said cylindrical wall along a ventral region thereof, said lumen having a first opening (where 24 connects with 31) through the external surface 
Regarding claim 8, the modified Boussignac discloses that the apparatus further comprises an attachment mechanism capable of securing the apparatus to a subject’s face ([0026] Rutter), and wherein said attachment mechanism comprises a movable clip wrapped around a substantial portion of the external surface of said cylindrical wall ([0026] Rutter). 
Regarding claim 9, the modified Boussignac discloses a flexible wire or rope (16, [0028] Rutter) coupled to said movable clip in order to secure the apparatus to the subject's face after the placement of the apparatus on the subject's face (Fig. 1-2 Rutter). 
Regarding claim 10, the modified Boussignac discloses that the first or the second catheter is adapted to accommodate a jet ventilator or oxygen insufflator (first catheter, Boussignac [0015]), and wherein the other of the first or second catheter is adapted to monitor CO2 (second catheter, Boussignac [0047]).
Regarding claim 11, the modified Boussignac discloses that the first catheter is adapted to accommodate a jet ventilator or oxygen insufflator and the second catheter is adapted to monitor CO2 (first catheter, Boussignac [0015] and second catheter, Boussignac [0047]).
Regarding claim 12, the modified Boussignac discloses that the first catheter is adapted to monitor CO2 and the second catheter is adapted to accommodate a jet ventilator or oxygen insufflator (since they are both catheters that open into the user, 
Regarding claim 13, the modified Boussignac discloses that the first catheter or the second catheter is adapted to accommodate a jet ventilator or oxygen insufflator (first catheter, Boussignac [0015]), and wherein the inner diameter of the catheter lumen of the catheter adapted to accommodate the jet ventilator or oxygen insufflator is smaller than the inner diameter of said tube (Fig. 4 Boussignac).
Regarding claim 14, the modified Boussignac discloses that the distal end of the catheter adapted to accommodate the jet ventilator or oxygen insufflator is set back relative to the distal end of the catheter adapted to monitor CO2 in the direction of the tube lumen proximal end (Fig. 4 Boussignac).
Regarding claim 15, the modified Boussignac discloses that the catheter lumen of the catheter adapted to accommodate the jet ventilator or oxygen insufflator and/or the catheter lumen of the catheter adapted to monitor CO2 has an inner diameter of between about 0.1 mm and 2.5 mm ([0033] 80 microns = 0.8 mm Boussignac).
Regarding claim 16, the modified Boussignac discloses that said tube has an inner diameter of between about 1 mm and 10 mm ([0030] Boussignac).
Regarding claim 19, the modified Boussignac further discloses a jet ventilation source for providing jet ventilation through the catheter adapted to accommodate the jet ventilator or oxygen insufflator ([0015][0034] Boussignac).
Regarding claim 22, the modified Boussignac is silent regarding that the apparatus has a length of between about 2 and 20 cm. However, Enk teaches a nasal catheter having a length between about 2 and 20 cm [0032]. It would have been 
Regarding claim 23, the modified Boussignac discloses a method of ventilating and/or oxygenating a subject with compromised breathing, comprising: a) within a nasal airway of said subject, positioning an apparatus of claim 10 ([0027] Boussignac); b. initiating jet ventilation through said catheter adapted to accommodate the jet ventilator or oxygen insufflator using a jet ventilator or device ([0015] Boussignac).
Regarding claim 24, the modified Boussignac discloses that the subject is afflicted with a disease or condition resulting in compromised breathing ([0027] at least sleep apnea, Boussignac).
Regarding claim 25, the modified Boussignac discloses that the disease or condition is respiratory depression, apnea, hypoxia, hypercapnia, or any combination thereof ([0027] at least sleep apnea, Boussignac).
Regarding claim 28, the modified Boussignac discloses that the subject is undergoing tracheal intubation ([0027] Boussignac). 
Regarding claim 30, the modified Boussignac discloses a system for ventilating and/or oxygenating a subject with compromised breathing, the system comprising: a) the apparatus of claim 10 ([0027] Boussignac); b) a jet ventilator or device ([0015] Boussignac); and c) a CO2 monitoring device (35 Boussignac).
Regarding claim 36, the modified Boussignac '122 is silent regarding a central control unit. However, Boussignac ‘935 teaches a central control unit 22 and a sensor 
Regarding claim 37, the modified Boussignac ‘122 discloses that the central control unit comprises a pressure sensor (33 Boussignac ‘935), a computer (22 Boussignac ‘935) to integrate breathing signal and provide a triggering signal for a jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject (Col. 3, ll. 37-47 Boussignac ‘935).
Regarding claim 39, the modified Boussignac discloses that the CO2 monitor measures end tidal CO2 ([0047] Boussignac).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 1 above, in further view of Wei (2005/0179360). 
Regarding claim 17, the modified Boussignac is silent regarding a visual monitoring unit for observing the vocal cords. However, Wei teaches a visual monitoring unit for observing the vocal cords [0058]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's apparatus with the addition of a visual monitoring unit, as taught by Wei, for the purpose of providing intubation guidance. 
Regarding claim 18, the modified Boussignac discloses that said visual monitoring unit is positioned within said tube lumen ([0058] Wei).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 19 above, in further view of Richey, II (2002/0104536). 
Regarding claim 20, the modified Boussignac is silent regarding that said CO2 monitor is coupled to the jet ventilation source to initiate a jet pulse when a subject inhales or breathes in air. However, Richey teaches a CO2 monitor coupled to a bi-level source to initiate a higher pulse when a subject inhales or breathes in air [0007]-[0008]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's CO2 monitor and jet ventilation source with a coupling between the two to initiate a pulse when the subject inhales, as taught by Richey, for the purpose of providing timing respiratory therapy. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 19 above, in further view of Kimm et al. (2013/0133655) and Jensen (4,821,709). 
Regarding claim 21, the modified Boussignac is silent regarding that the jet ventilation source is controlled for jet pulse frequency, pulse pressure and inspiratory/expiratory ratio (I/E) ratio. However, Kimm teaches a jet ventilation source is controlled for jet pulse frequency [0016], pulse pressure [0016][0044] and inspiratory/expiratory ratio (I/E) ratio [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s jet ventilation source control with control of jet pulse frequency, pulse . 

Claim 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 23 above, in further view of Angelico et al. (2014/0034054). 
Regarding claim 26, the modified Boussignac is silent regarding that the subject is obese. However, Angelico teaches varying respiratory therapy to a user if they are obese. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with an obese subject, as taught by Angelico, for the purpose of providing appropriate therapy depending on the size of the user. 
Regarding claim 27, the modified Boussignac is silent regarding that the subject is in a prone position. However, in fig. 1 Angelico teaches a subject in a prone position. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s subject position with a subject in the . 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 23 above, in further view of Villareal et al. (2002/0069877). 
Regarding claim 29, the modified Boussignac is silent regarding that the subject is under heavy sedation during a surgery. However, Villareal teaches a subject is under heavy sedation during a surgery receiving jet ventilation [0036][0042]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with a subject under heavy sedation during a surgery, for the purpose of providing respiratory therapy to a user during surgery if needed.

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Wei (2005/0179360). 
Regarding claim 31, the modified Boussignac is silent regarding a unit for viewing vocal cords. However, Wei teaches a visual monitoring unit for observing the vocal cords [0058]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's apparatus with the addition of a visual monitoring unit, as taught by Wei, for the purpose of providing intubation guidance. 
.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Kimm et al. (2013/0133655). 
Regarding claim 33, the modified Boussignac is silent regarding that the jet the jet ventilator generates jet pulses. However, Kimm teaches a jet ventilation source that generates jet pulses [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s jet ventilation with a jet ventilator that generates pulses, as taught by Kimm, for the purpose of providing an alternate jet ventilation respiratory therapy for the particular user. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk, Boussignac and Kimm, as applied to claim 33 above, in further view Jensen (4,821,709). 
Regarding claim 21, the modified Boussignac is silent regarding that the jet ventilation source is capable of being adjusted for jet pulse frequency, pulse pressure (driving pressure) and inspiratory/expiratory ratio (I/E) ratio. However, Kimm teaches a jet ventilation source is controlled for jet pulse frequency [0016], pulse pressure [0016][0044] and inspiratory/expiratory ratio (I/E) ratio [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s jet ventilation source control with control of jet pulse . 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Wei (2005/0179360). 
Regarding claim 35, the modified Boussignac is silent regarding comprising a mechanism for applying suction to the apparatus through the tube lumen. However, Wei teaches a mechanism for applying suction to the apparatus through the tube lumen [0041]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's apparatus with the addition of a suction, as taught by Wei, for the purpose of removing unwanted secretions. 

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Kimm et al. (2013/0133655). 
. 

Claim 40 isrejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 39 above, in further view of Richey, II (2002/0104536). 
Regarding claim 40, the modified Boussignac is silent regarding that said end tidal CO2 measurement provides a triggering signal for the jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject. However, Richey teaches a CO2 monitor coupled to a bi-level source to initiate a higher pulse when a subject inhales or breathes in air [0007]-[0008]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's CO2 monitor and jet ventilation source with a coupling between the two to initiate a pulse when the subject inhales, as taught by Richey, for the purpose of providing timing respiratory therapy. 

Claims 41-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Richey, II (2002/0104536). 
Regarding claim 41, the modified Boussignac discloses providing the system of claim 30 ( see rejection of claim 30); within a nasal airway of said subject ([0027] Boussignac), positioning the system ([0027] Boussignac); initiating jet ventilation through said jet catheter tube using the jet ventilator or device ([0009] Boussignac); detecting within the tube lumen an end tidal CO2 ([0047] Boussignac), but is silent regarding using the measurement to provide a triggering signal for the jet ventilator or device to initiate a jet pulse when the subject inhales or breathes in air. However, Richey teaches a CO2 monitor coupled to a bi-level source to initiate a higher pulse when a subject inhales or breathes in air [0007]-[0008]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's CO2 monitor and jet ventilation source with a coupling between the two to initiate a pulse when the subject inhales, as taught by Richey, for the purpose of providing timing respiratory therapy. 
Regarding claim 42, the modified Boussignac discloses that the subject is afflicted with a disease or condition resulting in compromised breathing ([0027] Boussignac).
Regarding claim 43, the modified Boussignac discloses that the disease or condition is respiratory depression, apnea, hypoxia, hypercapnia, or any combination thereof ([0027] Boussignac).
. 

Claim 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk, Boussignac and Richey, as applied to claim 41 above, in further view of Angelico et al. (2014/0034054). 
Regarding claim 44, the modified Boussignac is silent regarding that the subject is obese. However, Angelico teaches varying respiratory therapy to a user if they are obese. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with an obese subject, as taught by Angelico, for the purpose of providing appropriate therapy depending on the size of the user. 
Regarding claim 45, the modified Boussignac is silent regarding that the subject is in a prone position. However, in fig. 1 Angelico teaches a subject in a prone position. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s subject position with a subject in the prone position, as taught by Angelico, for the purpose of providing comfort to the user and ease of delivery of respiratory therapy to a user. 

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk, Boussignac and Richey, as applied to claim 41 above, in further view of Villareal et al. (2002/0069877). 
.

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
	Applicant argues on page 11 that the cited references fail to teach a marker to indicate the distance between the marker and the tube’s distal end.
	Examiner disagrees since Waters is applied in claim 1 to teach the claimed marker.
	Applicant argues on page 11 that the cited references fail to teach a breath sound sensor and/or a pressure sensor located on the internal surface of the cylindrical wall.
	Examiner disagrees since Banner is applied in claim 1 to teach the claimed pressure sensor located on the internal surface of the cylindrical wall.
Applicant argues on page 11 that the cited references fail to teach a balloon cuff extending substantially along the external surface of the cylindrical wall, wherein the balloon cuff is coupled to the tube’s distal end.
	Examiner disagrees since Enk is applied in claim 1 to teach the claimed balloon cuff.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785